Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,096,482. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and application teach a vertically adjustable desk benching system, comprising: a plurality of vertically adjustable desks, each of the plurality of vertically adjustable desks having: a horizontal work surface supported by first and second vertically adjustable legs, each of the first and second vertically adjustable legs having a support foot; the first and second vertically adjustable legs operably engaged to at least one electric drive, the at least one electric drive having a switch to activate the at least one electric drive and cause the first and second legs to vertically adjust the height of the horizontal work surface; the first and the second vertically adjustable legs telescoping to vertically adjust the height of the horizontal work surface; the plurality of vertically adjustable desks each having an interior edge and at least one exterior edge wherein the plurality of vertically adjustable desks can form at least three adjacent vertically adjustable desks, the at least three adjacent vertically adjustable desks positioned such that the support foot of the first vertically adjustable leg of each of the plurality of vertically adjustable desks is adjacent to the support foot of the second vertically adjustable leg of an adjacent desk from the plurality of vertically adjustable desks; a plurality of main brackets, each of the main brackets removably affixable to the support foot of the first vertically adjustable leg and the support foot of the second vertically adjustable leg of an adjacent vertically adjustable desk; wherein each of the plurality of main brackets have a first and a second end, an interior edge and an exterior edge.  Wherein the interior edge of at least one of the plurality of vertically adjustable desks is arcuate.  Wherein each of the plurality of main brackets are curved.  Wherein each of the plurality of main brackets has an arcuate interior edge.  Wherein each of the plurality of main brackets has an arcuate exterior edge.  Wherein each of the plurality of main brackets are affixed to a bottom surface of the support foot of the first vertically adjustable leg and the support foot of the second vertically adjustable leg of an adjacent vertically adjustable desk.  Wherein each of the plurality of main brackets are affixed to an offset bracket, the offset bracket affixed to the respective support foot.  
Since claims 1, 2, and 4-10 are anticipated by claim 20 of the patent, they are not patentably distinct therefrom. Thus, the invention of claim 20 of the patent is in effect a species of the generic invention of claims 1, 2, and 4-10. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQed 2010 (Fed Cir, 1993) Since claims 2-21 are anticipated (fully encompassed) by claim 20 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claim 20.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,096,482 in view of Montague, III et al (2005/0274297).  As stated above, the patent teaches the limitations of claims 1 and 2, including desks with angled exterior and arcuate interior edges.  For claim 3, the patent fails to teach that the exterior edge of at least one of the plurality of vertically adjustable desks is a series of connected straight edges.  Montague teaches a desk (12) with a worksurface having an exterior edge that is a series of connected straight edges (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the worksurfaces of the patent by using connected straight edges on the exterior edge, such as is taught by Montague, for aesthetic reasons, to be able to move an adjacent chair more inwardly toward the desk, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig et al (5,428,928) in view of Ellegaard (2009/0078167). Hellwig teaches a vertically adjustable desk benching system (Fig. 5A), comprising: a plurality of vertically adjustable desks (20), each of the plurality of vertically adjustable desks having: a horizontal work surface (40,40a) supported by first and second vertically adjustable legs (42), each of the first and second vertically adjustable legs having a support foot (66); the first and the second vertically adjustable legs telescoping to vertically adjust the height of the horizontal work surface; the plurality of vertically adjustable desks each having an interior edge and at least one exterior edge wherein the plurality of vertically adjustable desks can form at least two adjacent vertically adjustable desks, the vertically adjustable desks positioned such that the support foot of the first vertically adjustable leg of each of the plurality of vertically adjustable desks is adjacent to the support foot of the second vertically adjustable leg of an adjacent desk from the plurality of vertically adjustable desks (Fig. 5A); a main bracket (45) removably affixable to the support foot of the first vertically adjustable leg and the support foot of the second vertically adjustable leg of an adjacent vertically adjustable desk; wherein each of the plurality of main brackets have a first and a second end, an interior edge and an exterior edge.    Hellwig fails to teach specifically three desks in the arrangement in the embodiment shown with an additional main bracket between the new desk and one of the existing desks.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v.Bemis Co.,193 USPQ 8 and MPEP 2144.04.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an additional desk and main bracket in the system placing them adjacent one of the existing desks, to provide additional workspace for a user(s).   Second, Hellwig, as modified, fails to teach that the first and second vertically adjustable legs are operably engaged to at least one electric drive, the at least one electric drive having a switch to activate the at least one electric drive and cause the first and second legs to vertically adjust the height of the horizontal work surface. Rather, a hand crank is employed (Fig. 10). Ellegaard teaches first and second vertically adjustable legs  (2a,2b) operably engaged to at least one electric drive (3), the at least one electric drive having a switch  (8,9) to activate the at least one electric drive and cause the first and second legs to vertically adjust the height of a horizontal work surface (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hellwig by using an alternate means to raise and lower the desk, i.e. using an electric drive with switches, such as is taught by Ellegaard, in place of the manual crank presently used, to provide an easier way to operate the height adjustable desk system. Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same results involves only routine skill in the art. In re Venner, 120 USPQ 192  and MPEP 2144.04.
For claim 2, Hellwig in view of Ellegaard further teaches that the interior edge of at least one of the plurality of vertically adjustable desks is arcuate (40a).  
For claims 4 and 10, Hellwig in view of Ellegaard further teaches that each of the plurality of main brackets are curved.  
For claim 5, Hellwig in view of Ellegaard further teaches that each of the plurality of main brackets has an arcuate interior edge.  
For claim 6, Hellwig in view of Ellegaard further teaches that each of the plurality of main brackets has an arcuate exterior edge.  
For claim 7, Hellwig in view of Ellegaard further teaches that each of the plurality of main brackets are affixed to a bottom surface of the support foot of the first vertically adjustable leg and the support foot of the second vertically adjustable leg of an adjacent vertically adjustable desk.  
For claim 8, Hellwig in view of Ellegaard further teaches that each of the plurality of main brackets (considering arcuate portion of 45 as main bracket) are affixed to an offset bracket (end portions of 45), the offset bracket affixed to the respective support foot.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hellwig et al (5,428,928) in view of Ellegaard (2009/0078167) as applied to claims 1, 2 and 4-10 above, and further in view of Montague, III et al (2005/0274297).  As stated above, Hellwig in view of Ellegaard teaches the limitations of claims 1 and 2, including desks with exterior and interior edges.  For claim 3, Hellwig in view of Ellegaard fails to teach that the exterior edge of at least one of the plurality of vertically adjustable desks is a series of connected straight edges.  Montague teaches a desk (12) with a worksurface having an exterior edge that is a series of connected straight edges (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the worksurfaces of Hellwig in view of Ellegaard by using connected straight edges on the exterior edge, such as is taught by Montague, for aesthetic reasons, to be able to move an adjacent chair more inwardly toward the desk, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 12, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637